DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on October 20, 2021.  As directed by the amendment: claims 1, 3, 21, 23, 33 and 35 have been amended, claims 2, 7-20, 22, 28 and 34 have been cancelled, and claims 36-38 have been added.  Thus, claims 1, 3-6, 21, 23-27, 29-33 and 35-38 are presently pending in this application.  

Response to Arguments
Applicant’s arguments, see Remarks, filed October 20, 2021, with respect to newly amended independent claims 1, 21 and 33 have been fully considered and are persuasive.  The rejections of claims 1, 21 and 33 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 21, 23-27, 29-33 and 35-38 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed wearable infusion pump assembly. 
The closest prior art is Verdine, US 2005/0065466 A1.
Regarding independent claim 1, 21, 27 and 33, Verdine fails to teach among all the limitations or render obvious a wearable infusion pump assembly as claimed, which includes a detachable external infusion set; and wherein the reusable housing assembly includes a mechanical control assembly having a pump assembly and at least one valve assembly; and an electrical control assembly configured to provide one or more control signals to the mechanical control assembly and effectuate the delivery of the infusible fluid to the user via the detachable external infusion set, in combination with the total structure and function of the wearable infusion pump assembly as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/    Primary Examiner, Art Unit 3783